DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the election / restriction filed on 01/07/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-13,15-18 and 20 in the reply filed on 01/07/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 14,19,21-24 directed to Species B and C non-elected without traverse.  Accordingly, claims 14,19,21-24 been cancelled.
Allowable Subject Matter
3.	Claims 1-13,15-18 and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Yeates was the closest prior art of record, Yeates et al discloses A DC/DC converter includes an input terminal for receiving an input voltage; an output terminal for providing an output voltage; a ground terminal for providing a reference voltage; a plurality of charge pump capacitors including at least a first charge pump capacitor, a second charge pump capacitor, and a third charge pump capacitor; and a switch circuit. The switch circuit includes a plurality of switches configured to allow the plurality of charge pump capacitors connected in a hybrid parallel-series arrangement between the input terminal and the ground terminal or between the input terminal and the output terminal by selectively conducting a specified portion of the switches, however the prior art of record does not discloses the specific configuration of the claimed An analog electronic circuit, comprising: first, second, third and fourth pushbuttons, each having a normally open pair of terminals and a normally closed pair of terminals; a first, resistor-based circuit connecting a first one of the normally open pair of terminals of each of the pushbuttons to a first output terminal to output distinct analog voltages for presses of each of the pushbuttons; and a second, resistor-based circuit connecting a first one of the normally closed pair of terminals of each of the pushbuttons to second and third output terminals to output distinct pairs of analog voltages for presses of individual ones and combinations of the pushbuttons, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-7 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 8, Yeates was the closest prior art of record, Yeates et al discloses A DC/DC converter includes an input terminal for receiving an input voltage; an output terminal for providing an output voltage; a ground terminal for providing a reference voltage; a plurality of charge pump capacitors including at least a first charge pump capacitor, a second charge pump capacitor, and a third charge pump capacitor; and a switch circuit. The switch circuit includes a plurality of switches configured to allow the plurality of charge pump capacitors connected in a hybrid parallel-series arrangement between the input terminal and the ground terminal or between the input terminal and the output terminal by selectively conducting a specified portion of the switches, however the prior art of record does not discloses the specific configuration of the claimed pushbutton electronic circuit, comprising: first, second, third and fourth pushbuttons, prioritized from highest to lowest, each having a normally open pair of terminals that are closable and a normally closed pair of terminals that are openable; a first, resistor-based analog circuit connecting a first one of the normally open pair of terminals of each of the pushbuttons to a first output terminal to output distinct analog voltages for presses of each of the pushbuttons and to ignore a lower priority pushbutton press that is simultaneous with a higher priority pushbutton press; and a second, resistor-based analog circuit connecting a first one of the normally closed pair of terminals of each of the pushbuttons to second and third output terminals to output distinct combinations of analog voltages for presses of one, two, three or all four of the pushbuttons to identify each possibility, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 9-13 which depends on claim 8, these claims are allowable for at least the same reasons given for claim 8.
Regarding independent claim 15, Yeates was the closest prior art of record, Yeates et al discloses A DC/DC converter includes an input terminal for receiving an input voltage; an output terminal for providing an output voltage; a ground terminal for providing a reference voltage; a plurality of charge pump capacitors including at least a first charge pump capacitor, a second charge pump capacitor, and a third charge pump capacitor; and a switch circuit. The switch circuit includes a plurality of switches configured to allow the plurality of charge pump capacitors connected in a hybrid parallel-series arrangement between the input terminal and the ground terminal or between the input terminal and the output terminal by selectively conducting a specified portion of the switches, however the prior art of record does not discloses the specific configuration of the claimed pushbutton electronic gear shifter circuit, comprising: first, second, third and fourth pushbuttons, each having a normally open pair of terminals that are momentarily closable and a normally closed pair of terminals that are momentarily openable; a first, resistor-based analog circuit connecting a first one of the normally open pair of terminals of each of the pushbuttons to a first output terminal to output: a first voltage responsive to each of the first pushbutton being pressed alone and the first pushbutton being pressed with one, two, and three others of the pushbuttons; a second voltage responsive to each of the second pushbutton being pressed alone and the second pushbutton being pressed with the third, the fourth, and the third and the fourth of the pushbuttons but not the first pushbutton; a third voltage responsive to each of the third pushbutton being pressed alone and the third pushbutton being pressed with the fourth pushbutton but not the first pushbutton and not the second pushbutton; and a fourth voltage responsive to the fourth pushbutton being pressed alone; and a second, resistor-based analog circuit connecting a first one of the normally closed pair of terminals of each of the pushbuttons to second and third output terminals to output distinct pairs of voltages responsive to conditions of button presses comprising the first pushbutton alone, the second pushbutton alone, the third pushbutton alone, the fourth pushbutton alone, the first and second pushbuttons, the first and third pushbuttons, the first and fourth pushbuttons, the second and third pushbuttons, the second and fourth pushbuttons, the third and fourth pushbuttons, the first, second and third pushbuttons, the first, second and fourth pushbuttons, the first, third and fourth pushbuttons, the second, third and fourth pushbuttons, the first, second, third and fourth pushbuttons, and no pushbuttons pressed, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 16-18 and 20 which depends on claim 15, these claims are allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lesso et al (US 2008/0150619 A1) discloses a dual mode charge-pump circuit and associated method and apparatuses for providing a plurality of output voltages, using a single flying capacitor, the circuit including a network of switches that is operable in a number of different states and a controller for operating said switches in a sequence of the states so as to generate positive and negative output voltages together spanning a voltage approximately equal to the input voltage and centered on the voltage at the common terminal, in a first mode and positive and negative output voltages each up to substantially the input voltage in a second mode, however does not discloses the claimed structure arrangement.
Oyama et al (US 2007/0211503 A1) discloses an apparatus in which has a driver circuit repeating three charging periods in a time-division manner, where a flying capacitor (Cf) is charged with an input voltage in a charging period. A high-potential-side terminal is connected with a ground terminal and an output capacitor is charged with a voltage at a low-potential-side terminal in another period. Another output capacitor is charged with a voltage at the terminal in the third period. The voltages at the capacitors are output from the output terminals, respectively, however does not discloses the claimed structure arrangement.
Kotowski et al (US 6,198,645 B1) discloses a circuit in which has a switching circuitry which is coupled to capacitors. A controller is coupled to the switching circuitry for switching the array circuit between the two states to provide a voltage gain and between another two states to provide a different voltage gain. One state in each switching state is a common state and the capacitors are connected in parallel in the common state, however does not discloses the claimed structure arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836